department of the treasury internal_revenue_service washington d c goverament entities ba date release number release date date xxx kaka xx xxx kar xxxx rhr 20h ir xxxkat axa kar xxx khir x00 hoioouokk xxiii x kio contact person xxx identification_number x00 telephone number arrigo xrk uil xxxii employer_identification_number sxxncaxxx legend xox xh xrk iori hx hhh hhh har khoi hh ohhh hhi ho hii dear this is in response to n's request for a ruling that certain proposed contractual relationships will not generate unrelated_business_taxable_income under sec_512 of the internal_revenue_code the code mis exempt under sec_501 of the code as an organization described in sec_501 and and been itok anand an educational under sections organization a classified has as m is the trustee of a number of charitable_remainder trusts collectively the trusts and as trustee m is the legal owner of the trusts' assets in addition m has a remainder_interest in each of the trusts in which m is trustee and remainder benefictary is one such charitable_remainder_trust n result of the relationship with the trusts as both trustee and beneficiary m has a as a substantial interest in the value of each trust moreover the donors to the trusts have funded the trusts with the intention that m benefit substantially from the assets of the trusts and that the assets will be managed to achieve the greatest possible return on investment kkk hhh kick xxiii iiia ar xiii a diversified manner with investments in domestic and m's endowment is international equities emerging markets equities private equity real assets hedge funds fixed income securities and cash invested in a m proposes to create a contractual obligation pursuant to which it would issue a contract right to each of the trusts for a proportionate share or ‘unit’ of m's endowment the cumulative value of the units would be the dollar value of the assets held by the individual trusts combined with the units of the endowment held by the various departments and schools making up m's the contract right would entitle the trusts to receive periodic_payments based on the institution units owned by each of the trusts the trusts would thereby be able to receive an investment return equal to that of the endowment m determines a distribution rate on the endowment each year based in part on the endowment's m calculates the market_value of each endowment unit on a monthly investment performance basis or contribution to the endowment and is subsequently adjusted in accordance with the market_value of the endowment each department and division is entitled to an amount equal to the distribution rate times the number of units it holds the market_value of each endowment unit initially equals the value_of_the_gift m seeks to enable the trusts to invest in the endowment in departments or schools trusts investment_assets of the endowment intemal accounting purposes a manner identical to m's a_trust would acquire a unit in the endowment which would give the contractual right against the university but no interest whatsoever in the underlying the units would have the same value that m uses for the contract would provide that each trust would receive payments on the units held by it equal to the distribution rate m has established for the endowment a_trust could choose either to reinvest part of the payout or redeem additional units depending on its cash requirements the trusts will treat payouts as ordinary_income regardless of the character of the underlying income of the endowment whether capital_gain ordinary_income or return_of_capital and regardless of whether the payout is made entirely by distributions of income or in part by the trusts will treat redemptions of units over and above receipt of the redemption of units distribution rate as generating long or short-term_capital_gain or loss depending on the holding_period of the redeemed units under the contract the trusts would not have any ownership_interest in the underlying assets of the endowment or any contract rights with respect to the other trusts the trusts would have no power or right of any kind to control direct supervise recommend or review m's business activities operations or decisions with respect to the endowment except the right to review the payout computations they would not have the right to veto or opt_out of any of the underlying endowment investments the contract would provide that with respect to the issuance of units mis neither a partner nor an agent of the trusts that the trusts would never be or become liable for any cost expense or payment incurred or due by m or for which m is liable or rxr xoxo xich xx hi hx ikk hhh ii responsible relating to the endowment or the underlying endowment assets and m would indemnify and hold the trusts harmless from and against any liability arising out of any_action or inaction by m with respect to the endowment or the underlying endowment assets n has requested the following ruling the issuance of units by m to the trusts the making or receipt of payments with respect to the units and the holding or redemption of the units will not generate unrelated business taxable incorne to n law sec_512 of the code defines the term unrelated_business_taxable_income as the gross_income derived by any organization from any unrelated_trade_or_business regularly carried on by it less the allowable deductions which are directly connected with the carrying on of such trade_or_business both computed with the modifications provided in sec_512 sec_512 of the code sets forth so-called modifications which are excluded from the computation of unrelated_business_taxable_income these modifications include dividends interest royalties rent from real_property and gain from the sale of property sec_513 of the code defines the term unrelated trade or business’ as any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its exempt_purpose or function sec_613 of the code provides that the term trade_or_business includes any activity which is carried on for the production_of_income from the sale_of_goods or the performance of services sec_1_513-1 of the income_tax regulations provides that gross_income of an exempt_organization subject_to the tax imposed by sec_511 the computation of unrelated_business_taxable_income if it is income from a trade_or_business such trade_or_business is regularly carried on by the organization and the conduct of such trade_or_business is not substantially related other than through the production of funds to the organization's performance of its exempt functions of the code is includible in sec_1_513-1 of the regulations provides that for purposes of sec_513 the term trade_or_business has the same meaning it has in sec_162 and generally includes any activity carried on for the production_of_income fram the sale_of_goods or performance of services sec_1 c of the reguiations provides that in determining whether trade_or_business from which a particular amount of gross_income derives is regularly carried on within the xxx nx hh ahhh hh xi hhi eh hii meaning of section dollar_figure of the code regard must be had to the frequency and continuity with which the activities productive of the income are conducted and the manner in which they are pursued for example specific business activities of an exempt_organization will ordinarily be deemed to be regularly carried on if they manifest a frequency and continuity and are pursued ina manner generally similar to comparable commercial activities of non-exempt organizations sec_1_513-1 d of the regulations provides that in general gross_income derives from unrelated_trade_or_business within the meaning of sec_513 of the code if the conduct of the trade_or_business which produces the income is not substantially related other than through the production of funds to the purposes for which exemption is granted the presence of this requirement necessitates an examination of the relationship between the business activities which generate the particular income in question -- the activities that of producing or distributing the goods or performing the services involved - and the accomplishment of the organization's exempt purposes is sec_1_513-1 of the regulations provides that trade_or_business is related’ to exempt purposes in the relevant sense only where the conduct of the business activities has a causal relationship to the achievement of exempt purposes and is substantially related for purposes of sec_513 of the code only if the causal relationship is thus for the conduct of trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes where the production or distribution of the goods or the performance of the services does not contribute importantly to the accomplishment of the exempt purposes of an organization the income from the sale of the goods or the performance of the services does not derive from the conduct of related trade_or_business the accomplishment of any purpose for which an organization is granted exemption depends in each case upon the facts and circumstances involved of gross_income contribute whether aetivities a substantial one importantly to productive rul c b rev describes an organization that was formed to provide investment services on a fee basis exclusively to organizations exempt under sec_501 of the code it receives funds from the participating exempt_organizations invests in common stocks reinvests income and realized appreciation and upon request liquidates a participant's interest and distributes the proceeds to the participant states that providing investment services on a regular basis for a fee is a trade_or_business ordinarily carried on for the services were regularly provided by one tax-exempt_organization for other profit tax-exempt organizations such activity would constitute unrelated_trade_or_business the rev_rul holds that the organization is not exempt under sec_501 the rev_rul if as noted previously organizations described in sec_501 of the code are subject_to tax on their unrelated_business_income under sec_511 in order for such an organization's income to be subject_to the unrelated_business_income_tax three requirement must be met hora hirai aa hha r xh a hk x hah ih ki kx kh iak the income must be from a trade_or_business the trade_or_business must be regularly carried on and the conduct of the trade_or_business must not be substantially related to the organization's exempt_purpose or function see sec_1_513-1 of the regulations analysis m proposes to enter into a contractual relationship with certain trusts that are charitable_remainder trusts in which m has an interest as a beneficiary and serves as trustee of the trust under such a contractual relationship each trust would receive payments on the units held by it equal to the distribution rate m establishes for its endowment with payouts made in accordance with the trast instruments against m a_trust would acquire units from m's endowment which would give the trusts a contractual right the underlying investment_assets of the the contract between m and the trusts would provide that the price of the units endowment would equal their value at the time of acquisition the units would have the same value that m uses for internal accounting purposes interest whatsoever in but no consequently trust could choose either to reinvest part of the payout or redeem a portion of the units depending on its cash requirements thus under the contractual relationship with m the trusts would have a right to the payout declared by m plus the right to redeem the units at the value that m uses for internal accounting purposes generally an organization that otherwise qualifies for recognition of exemption under sec_501 of the code and provides investment services on a regular basis for fee to other exempt or nonexempt organizations would be engaged in an unrelated_trade_or_business under sec_513 such an activity would constitute a ‘trade or business under sec_513 and sec_1_513-1 of the regulations and would be ‘regularly carried on under sec_512 and sec_1_513-1 thus if m charged a fee for investment management services provided to organizations unrelated to m or generated income from the management of the funds invested by such organizations these activities could result in unrelated_business_taxable_income under sec_812 here however m is not charging a fee for its services and not otherwise receiving income from the services it provides to the trusts thus under these circumstances m will not receive unrelated_business_taxable_income under sec_512 rul supra see rev the fact that m will engage in the investment activity for the benefit of individuals who are co- beneficiaries of the trusts at the same time that it engages in investment activity for its own benefit as the remainder beneficiary limits the scope of the service provided to others and distinguishes it from a commercial venture hhi hoa hho hho ioi kkh kr iih oka ahi as stated above under the contract the trusts would not have any ownership_interest in the underlying assets of the endowment or any contract rights with respect to the other trusts the trusts would have no power or right of any kind to control direct supervise recommend or review m's business activities operations or decisions with respect fo the endowment except the right to review the payout computations they would not have any right to veto or opt_out of any of the underlying endowment investments the contract would provide that with respect to the issuance of the units mis neither partner nar an agent of the trusts that the trusts would never be or become jiable for any cost expense or payment incurred or due by m or for which mis liable or responsible relating to the endowment or the underlying endowment assets and m would indemnify and hold the trusts harmless from and against any liability arising out of any_action or inaction by m with respect to the endowment or the underlying endowment assets the trusts do not have a position of ownership in the underlying assets of m's endowment since the contractual relationship between m and the trusts is not in the nature of a partnership or agency the income earned by the trusts from the payout m establishes for the units reflects ordinary_income and does not take on the character of the income of the underlying assets or debt-financed or unrelated_business_taxable_income m would pay any_tax owed on ubt eared by the endowment portfolio with na deduction taken against ubt for any payments made to the trusts in view of the foregoing we rule as follows the issuance of units from m the taxable_income to n a charitable_remainder_trust units and the holding or redemption of the units to the trusts the making or receipt of payments with respect to will not generate unrelated business this ruling is based on the understanding that there will be no material changes in the facts upon which it is based we express no opinion as to the tax consequences of the proposed transaction under any other section of the code pursuant to a power_of_attorney on file authorized representatives in this office a copy of this letter is being sent to n's a copy of this fetter should be kept in its permanent records this ruling is directed only to the organization that requested it provides that it may not be used or cited by others as precedent sec_6110 k of the code iihr i hahah ih aka ki ak hakkar if there are any questions about this telephone number are shown in the heading of this letter_ruling please contact the person whose name and sincerely robert w malone acting manager exempt_organizations technical group enclosure notice
